Citation Nr: 1429101	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO denied, inter alia, service connection for a bilateral knee disability and entitlement to a TDIU.  In October 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005. 

In January 2008, the Board remanded the bilateral knee and TDIU claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In January 2011, the Board denied the claim of service connection for a bilateral knee disability, and remanded the TDIU claim to the RO, via the AMC, for further action, to include additional evidentiary development.  After accomplishing further action, the AMC continued to deny the TDIU claim (as reflected in the April 2014 SSOC) and returned that matter to the Board for further appellate consideration.  

For reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The Veteran is seeking a TDIU rating, based on his inability to work. His sole service-connected disability is posttraumatic stress disorder (PTSD), rated as 50 percent disabling from June 2005.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.  However, entitlement to a TDIU, on an extra- schedular basis (pursuant to the specifically prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.  Id.

In January 2011, the Board remanded the TDIU claim on appeal in order to obtain an adequate medical opinion that addressed whether the Veteran's PTSD  is of sufficient severity to produce unemployability.  The Board also requested that the medical opinion address whether the Veteran's drug and alcohol abuse can be considered a manifestation of the service-connected PTSD or a means of self-medication for the PTSD.  

The Veteran was afforded a VA examination in February 2012, after which the February 2012 VA examiner rendered a diagnosis of PTSD and psychotic disorder, not otherwise specified, on Axis I, with additional Axis I diagnoses of cannabis and polysubstance dependence in full remission, and Axis II diagnosis of personality disorder.  The examiner stated that the Veteran's PTSD is causing his nightmares and irritability, while his psychosis causes his hallucinations and paranoia.  As to the question of employability, the VA examiner opined that it is less likely than not that the Veteran's PTSD causes him to be unemployable.  As rationale, the examiner noted the Veteran reported that his knee problems caused him to leave his job, while also denying that emotional problems caused any problems at work.  The examiner also noted the Veteran later admitted that he would sometimes go out and drink while on the job.  While the Veteran did not indicate that he got into any trouble or cessation of employment was due to this, the examiner noted that this indicates that his substance dependence made him a less reliable worker.  

In a February 2012 addendum, the prior examiner stated she could not determine if the Veteran's drug and alcohol dependence is considered a manifestation of PTSD or a mean of self-medication for PTSD without resorting to mere speculation.  As a rationale, the examiner stated that the Veteran's PTSD and psychotic symptoms are described as troubling but so was the unexpected death of his father and panic attacks by his mom during childhood.  The examiner stated that which of these troubling symptoms or experiences are being masked by his drug use is not a question that she or the Veteran can answer.  

The Board finds that the February 2012 opinion with addendum is inadequate to resolve the claim.  In the Board's judgment, the examiner based her opinion regarding employability, in large part, on the circumstances surrounding why the Veteran stopped working as a machinist in 1990.  While the Veteran's medical and occupational history is a relevant consideration, the proper inquiry is whether the Veteran's PTSD symptoms have been or are of the severity to render him unable to secure or maintain any substantial gainful employment since January 2005 (when the Veteran filed his claim seeking TDIU).  Because the February 2012 VA opinion does not adequately address the proper inquiry with respect to whether the Veteran's PTSD renders him unemployable, the Board finds that the evidentiary record is in the same position as it was at the time of the January 2011 remand.  

Therefore, the Board finds that there has not been substantial compliance with the directives of the January 2011 remand, which necessitates another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).

In addition to the foregoing, the Board notes that there appears to be some overlap in the symptoms attributable to the Veteran's PTSD and psychotic disorder.  As noted, the February 2012 VA examiner stated that the Veteran's nonservice-connected psychosis is manifested by hallucinations; however, review of the examination report reflects that the Veteran reported having visual hallucinations that he "sometimes" thinks are Vietnamese people, as well as auditory hallucinations that include hearing helicopters.  Because the Veteran's hallucinations appear to be, at least partially, related to his military experiences and, thus, his PTSD, the Board finds that an further medical opinion is also needed to address whether it is medically possible to distinguish the Veteran's PTSD symptoms from those attributable to his nonservice-connected psychotic disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Medical comment in this regard would be helpful in determining whether the Veteran's service-connected PTSD, alone, renders him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to obtaining further opinions in connection with this claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence.

As for VA records, thee claims file currently includes outpatient treatment records from the  VA Medical Center (VAMV) in Hampton, Virginia, dated through May 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Hampton VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since May 2011.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since May 2011.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for a VA psychiatrist or psychologist to provide an opinion addressing the impact of the Veteran's service-connected PTSD on his employability. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the requested opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on review of the record, the examiner should identify all symptoms attributable to service-connected PTSD and those symptoms attributable to the nonservice-connected disorders, including psychotic disorder and personality disorder.  If the examiner determines that it is medically impossible to distinguish the symptoms associated with service-connected PTSD from those associated with the nonservice-connected disorders, the examiner must clearly so state.  

In rendering the requested opinions,  the examiner should consider the February 2012 VA examiner's determination that the Veteran's nonservice-connected psychosis is manifested by hallucinations, although the Veteran has reported that his visual hallucinations include seeing Vietnamese people and that his auditory hallucinations include hearing helicopters.  

Additionally, in considering the evidence generated during the period from 2005 to the present, the examiner should indicate if the Veteran's drug and alcohol dependence (which are now in remission) were considered a manifestation of service-connected PTSD or, in the alternative, were a means of self-medication for service-connected PTSD.  If so, the examiner should address the effects the Veteran's drug and alcohol dependence had on his ability to obtain and maintain substantially gainful employment.  

Considering the symptoms attributable to PTSD (to include those symptoms that cannot reasonably be medically distinguished from PTSD), the examiner should describe the functional effects of the Veteran's service-connected PTSD on his ability to perform the mental acts required for substantially gainful employment.

Then, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment. 

In rendering the requested opinion, the examiner must consider and discuss the pertinent medical and other evidence of record, including the prior VA examination reports which reflect evaluation the Veteran's service-connected PTSD. 

Complete rationale for all conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority (to include the provisions of 38 C.F.R. § 4.16(b)).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



